UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1419


JOSEPH LEE BARR,

                  Plaintiff - Appellant,

             v.

LEXINGTON COUNTY SCHOOL DISTRICT THREE,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:07-cv-01351-JFA-PJG)


Submitted:    September 29, 2009            Decided:   October 20, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Lee Barr, Appellant Pro Se. David Thomas Duff, Bryn
Colette Sarvis, Breon C.M. Walker, DUFF, WHITE & TURNER, LLC,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph    Lee     Barr       appeals   the    district    court’s    order

granting summary judgment in favor of the Appellee on Barr’s

claims   of     racial        discrimination,         retaliation,          breach    of

contract, and negligence.                 With respect to Barr’s latter three

claims, Barr has failed to challenge on appeal the court’s basis

for granting summary judgment for the Appellee.                         We therefore

find that Barr has forfeited appellate review of those claims.

See 4th Cir. R. 34(b).              With respect to Barr’s claim of racial

discrimination,        we     have     reviewed      the    record     and    find    no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.           Barr v. Lexington County Sch. Dist., No.

3:07-cv-01351-JFA-PJG (D.S.C. Mar. 11, 2009).                       We dispense with

oral   argument       because       the     facts   and    legal    contentions      are

adequately    presented        in     the    materials     before     the    court   and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                              2